Citation Nr: 1138723	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to the claimed Type II diabetes mellitus.

3.  Entitlement to service connection for anxiety disorder, to include as secondary to the claimed erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part of the February 2008 decision, the RO denied service connection for diabetes mellitus, erectile dysfunction, and anxiety disorder.  

The Veteran testified before the Board by video conference in September 2009.  In a May 2011 letter the Veteran was notified that the Veterans Law Judge who conducted the September 2009 hearing was no longer at the Board and he had the right to another hearing; however, to date the Veteran has never expressed the   desire for a new hearing.  38 C.F.R. § 20.707

In December 2009 the issues on appeal were remanded to the Appeals Management Center (AMC) for further development; specifically, for the AMC to take appropriate steps to verify the Veteran's claimed exposure to herbicides in Thailand.  The AMC documented all steps taken in a May 2010 memorandum.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran submitted additional buddy statements and a Herbicide Operations Report in March 2011with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam.

3.  There is insufficient evidence to show that the Veteran had exposure to Agent Orange or other herbicide agents during his period of service.

4.  The preponderance of the evidence is against a finding that diabetes mellitus had an onset in service, manifested within one year of service separation, or is otherwise related to the Veteran's active military service.

5.  The Veteran's erectile dysfunction is not secondary to a service-connected disability. 

6.  The preponderance of the evidence is against a finding that the Veteran had erectile dysfunction during service; erectile dysfunction was not shown at separation or within a year after service; and there is no medical evidence on file relating a current disability involving erectile dysfunction to service.  

7.  The Veteran's anxiety disorder is not secondary to a service-connected disability. 

6.  The preponderance of the evidence is against a finding that the Veteran had an anxiety disorder during service; an anxiety disorder was not shown at separation or within a year after service; and there is no medical evidence on file relating a current disability involving an anxiety disorder to service.  




CONCLUSIONS OF LAW

1. Diabetes mellitus is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to be due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Erectile dysfunction is not due to disease or injury that was incurred in or aggravated by active service nor is it secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  

3.  An anxiety disorder is not due to disease or injury that was incurred in or aggravated by active service nor is it secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a correspondence in December 2007.   This letter detailed the elements of a service connection claim, secondary service connection claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the December 2007 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present case an examination is not required since the evidence of records fails to suggest that the Veteran's diabetes mellitus, erectile dysfunction, or anxiety disorder is related to the veteran's period of military service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Additionally, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran testified before the Board in September 2009. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus 

The Veteran asserts that his current diagnosis of diabetes mellitus is the result of Agent Orange Exposure while stationed in Thailand and that his erectile dysfunction is secondary to his diabetes mellitus and his anxiety disorder is secondary to his erectile dysfunction.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against all issues on appeal.  

In circumstances where a Veteran has been exposed to Agent Orange, a disease associated with exposure to certain herbicide agents (e.g., Agent Orange) will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Type II diabetes mellitus or adult-onset diabetes is among the diseases presumed to be related to Agent Orange exposure.  For service connection to be warranted they must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

As noted above, the Veteran testified that his diabetes mellitus is the result of in-service exposure to Agent Orange.  First, the record does not show that the Veteran had "service in Vietnam," and exposure to Agent Orange or other herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In  Haas v. Peake 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that VA reasonably interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring the physical presence of a veteran within the land borders of Vietnam (including inland waterways) during service.  Id.  In addition, the Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal or Vietnam Campaign Medal.  See Id.

In this case, the Veteran has been awarded the Vietnam Service Medal (VSM), but his service personnel records do not show that the Veteran was ever physically present in the Republic of Vietnam for active duty service.  Again, as noted by the Federal Circuit in the Haas decision, the receipt of the VSM alone does not establish service in Vietnam.  Id., 525 F.3d at 1168.  The record does not show that the Veteran had any actual service in the Republic of Vietnam.  Thus, there is no presumption of in-service exposure to herbicides.  38 C.F.R. § 3.309(e).

In fact, the Veteran is not alleging that he was exposed to herbicides as a result of physical presence in Vietnam.  Rather, he contends that he was exposed to Agent Orange while serving at the Korat Air Force Base, Thailand (Korat) from 1968 to 1969.  As noted in a May 2010 AMC Memorandum, the Veteran has never asserted how he was exposed to herbicide (specific incident, occupational, etc.); the Board notes that the AMC followed the directions as outlined in the December 2009 Board remand and VA Fast Letter 09-20 (May 6, 2009).  The AMC Memorandum stated that based on the Compensation and Pension (C&P) Service's "Memorandum for the Record" there was no basis on which exposure to herbicides could be conceded for when the Veteran was stationed at Korat Royal Thai Air Force Base.  It was stated that the Veteran was a Wheel Vehicle Repairman with Company C, 538th Engineer Battalion and that there was no evidence that he served as a military policeman, which would allow for the presumption of commercial herbicide exposure based on walking the perimeter of the air base.  The AMC Memorandum further stated that without the Veteran  submitting the nature of the exposure and a specific two month date range there was not enough information to verify any exposure with the Joint Service and Records Research Center (JSRRC). The evidence of record does not support the Veteran's allegation that he was exposed to Agent Orange while he was stationed at Korat.

Further, the evidence of record does not support the Veteran's general assertion that he was exposed to herbicides while he was stationed at Korat. The Veteran has submitted Project Checo Report: Herbicide Operation in Southeast Asia from July 1961-June 1967.  The report describe the general, non-tactical use of herbicides to control the foliage around the base perimeter; however, the Board finds that this is not probative evidence because the time period was before the Veteran was in Thailand and before he claims exposure to herbicide.  The Veteran also submitted three statements from service members who discussed their exposure to herbicide; however, the Board does not find these statements probative because none of them mention Korat Air Base, where the Veteran was stationed, but instead discuss Ubon and none of the statements discuss the Veteran being there or his involvement. Here, the Board first notes that a review of the records does not show use of herbicides, including Agent Orange, at the base where the Veteran was located during the period when he was stationed in Thailand.  

In short, the requisite service in Vietnam is not shown, the presumption of exposure to herbicides does not attach. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Furthermore, the Veteran's assertion regarding any actual exposure to herbicides is not supported by the evidence.  As such, the Board finds the evidence is insufficient to demonstrate exposure to herbicides during the Veteran's military service.  He is, therefore, not entitled to service connection on a presumptive basis for any disease identified under 38 C.F.R. § 3.309(e), including diabetes mellitus.

Again, since there is no presumption of herbicide exposure on the facts of this case, the list of presumptive conditions under 38 C.F.R. § 3.309(e) is not applicable here. However, service connection for diabetes mellitus may still be established on the basis of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is also against the Veteran's claim of service connection for diabetes mellitus on a direct service connection basis.  

The Veteran's service treatment records are silent for any treatment or diagnosis of diabetes mellitus during service.  The Veteran's March 1972 Report of Medical History for Separation and March 1972 Report of Medical Examination for Separation are both silent for any diabetes mellitus.  The Veteran was diagnosed with diabetes mellitus in July 2000.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, to the Veteran's service treatment records being silent for any treatment or diagnosis and to the Veteran not being diagnosed until many years after service, there are no medical opinions of record that relate the Veteran's diabetes mellitus directly to service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence of an etiological relationship, service connection for diabetes mellitus must be denied. 

In regards to the Veteran's testimony, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).   In addition, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  A careful review of the Veteran's VA and private treatment records did not reveal any  references that that the Veteran believed his diabetes mellitus was due to service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds it pertinent that the only time the Veteran stated that his diabetes mellitus was due to service were statements made to the Board.

In light of evidence of record that the fact that the only statements relating the Veteran's diabetes mellitus to his military service were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his diabetes mellitus was related to service after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's diabetes mellitus directly to his military service. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus both on a presumptive service connection basis and a direct service connection basis.  First, the Board finds that the presumption of exposure does not apply to the Veteran's service in Thailand.  Secondly, there are no probative opinions of record that relate the Veteran's diabetes mellitus directly to service.  Therefore, service connection for diabetes mellitus is denied. 

Erectile Dysfunction

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran asserts that his erectile dysfunction is secondary to his diabetes mellitus.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of secondary service connection of erectile dysfunction, specifically because the Veteran is not service-connected for the primary condition diabetes mellitus.  As the Veteran is not currently service connected for diabetes mellitus, the secondary service connection claims based on the premise of a service-connected back disability must fail.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Though the Veteran has been denied service connection for erectile dysfunction on a secondary basis he can still assert a claim for service connection on a direct basis.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the Court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  

After a careful review of the Veteran's claims file, however, the Board finds that the preponderance of the evidence is also against a claim for service connection on a direct basis.  The Veteran's service treatment records reveal that there is no evidence that he was treated for or diagnosed with erectile dysfunction during service.  Additionally, the Veteran's March 1972 Report of Medical History for Separation and March 1972 Report of Medical Examination for Separation are both silent for any diagnosis or treatment of erectile dysfunction during service. 

A May 2004 private treatment note indicated that the Veteran complained of erectile dysfunction; he was then diagnosed with erectile dysfunction.  This is the first diagnosis of erectile dysfunction.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In addition, the record does not contain any competent medical evidence relating the Veteran's erectile dysfunction to military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Therefore, the Board finds that there is no probative evidence of record that the Veteran's erectile dysfunction is due to military service.  
 
As noted above, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  A careful review of the Veteran's VA and private treatment records did not reveal any  references that that the Veteran believed his erectile dysfunction was due to service.  The Board notes that lay statements made when medical treatment was being rendered may be afforded greater probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds it pertinent that the only time the Veteran stated that his erectile dysfunction was due to service were statements made to the Board.

In light of evidence of record that the fact that the only statements relating the Veteran's erectile dysfunction to his military service were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his erectile dysfunction was related to service after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's erectile dysfunction directly to his military service. 

In sum, service connection for erectile dysfunction must be denied on a secondary basis, because the Veteran is not service-connected for the primary condition of diabetes mellitus.  In addition, service connection must be denied on a direct basis since there is no evidence of an in-service diagnosis or a nexus between the Veteran's service and his erectile dysfunction.  Therefore, the claim for service connection for erectile dysfunction must be denied on both a direct and a secondary service connection basis.  

Anxiety Disorder

The Veteran asserts that his anxiety disorder is secondary to his erectile dysfunction.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection on both a secondary service connection basis and a direct service connection basis. 

As noted above, the Veteran asserts that his erectile dysfunction is secondary to his diabetes mellitus and herein above, the Board has denied service connection for both erectile dysfunction and diabetes mellitus.  Therefore, the Veteran's claim of anxiety secondary to erectile dysfunction must be denied.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As noted above, though the Veteran's claim of an anxiety disorder has been denied on a secondary basis he can still assert a claim for service connection on a direct basis.  Robinson v. Mansfield, 21 Vet. App. 545 (2007).   The Veteran testified that his anxiety disorder was the result of being attacked by cannibals in the jungle of Thailand.  The Veteran's service treatment records reveal that there is no evidence that he was treated for or diagnosed with anxiety during service or that he was attacked by cannibals.  Additionally, the Veteran's March 1972 Report of Medical History for Separation and March 1972 Report of Medical Examination for Separation are both silent for any diagnosis or treatment of anxiety.  

The first notation in the Veteran's post-service treatment records of a diagnosis was 
a March 2006 VA examination that stated that the Veteran was mildly anxious and diagnosed the Veteran with anxiety.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the Veteran testified that his anxiety was the result of being attacked by cannibals in the jungle.  The Board notes that the Veteran submitted a buddy statement and that Veteran indicated that he was attacked by "Viet Cong Sappers" in July 1969 and January 1970.  The Board does not this find this probative evidence of an in-service event for the Veteran because there is no evidence that these two Veterans served together and this Veteran was not in Thailand in January 1970.  In addition, the record does not contain any competent medical evidence relating the Veteran's anxiety disorder to military service, this includes the March 2006 VA examination.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Board notes that the Veteran's ex-wife, who is also a nurse, submitted a statement that discussed the Veteran's symptomatology; however, she did not opine to the causation of the symptomatology.  Therefore, the board finds that her statement is not probative medical evidence as to etiology or a nexus opinion relating the Veteran's anxiety to service.  Therefore, the Board finds that there is no evidence that the Veteran's anxiety disorder is related to any in-service event.  

As noted above, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  A careful review of the Veteran's VA and private treatment records did not reveal any  references that that the Veteran believed his anxiety disorder was due to service.  The Board notes that lay statements made when medical treatment was being rendered may be afforded greater probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds it pertinent that the only time the Veteran stated that his anxiety disorder was due to service were statements made to the Board.

In light of evidence of record that the fact that the only statements relating the Veteran's anxiety disorder to his military service were made after the pursuit of this claim, the Board has to question the credibility of his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board finds that the Veteran's lay statements, while competent, are neither credible nor more probative than the evidence of record because the evidence shows that the Veteran only reported that his anxiety disorder was related to service after filing his claim for service connection.  Therefore, the Board finds that there is no probative evidence of record that relates the Veteran's anxiety disorder directly to his military service. 

In sum, service connection for an anxiety disorder must be denied on a secondary basis, because the Veteran is not service-connected for the primary condition of erectile dysfunction.  In addition, service connection must be denied on a direct basis since there is no evidence of an in-service diagnosis or a nexus between the Veteran's service and his anxiety disorder.  Therefore, the claim for service connection for an anxiety disorder must be denied on both a direct and a secondary service connection basis.  


ORDER

Service connection for diabetes mellitus, to include as due to in-service herbicide exposure, is denied.

Service connection for erectile dysfunction, to include as secondary to the claimed diabetes mellitus, is denied.

Service connection for anxiety disorder, to include as secondary to the claimed erectile dysfunction, is denied.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


